Notice of Pre-AIA  or AIA  Status
	Claims 1-16 have been examined.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-16 are rejected.
	The claimed invention is directed to “mathematical concepts” without significantly more. 
	The claims recite:
		dynamically updateable rules engine
		analysis inference module
		data
		selectively executing rules
		conditions or events
		dynamically updateable rules engine is updated

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “An apparatus, comprising:…” Therefore, it is an “apparatus”, which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

a plurality of sensors;

a dynamically updateable rules engine coupled to the plurality of sensors;

a data collection management module coupled to the dynamically updateable rules engine and the plurality of sensors; and

a data storage and analysis inference module coupled to the data collection management module, the dynamically updateable rules engine and the plurality of sensors, wherein data from the plurality of sensors that is received by the dynamically updateable rules engine is transformed by the dynamically updateable rules engine by selectively executing rules based on conditions or events and wherein the dynamically updateable rules engine is updated by the data storage and analysis inference module.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A plurality of sensors
	(2) A data collection management module
	(3) A data storage



IoT devices (also referred to as Edge Computing Devices) may be used to control and manage sensors, capturing information sent by sensors and directing responses/actions, possibly in real-time, to the sensors or other external machines. By being able to intelligently monitor and react to detailed status (e.g., rotation speed of a lathe), operating conditions (e.g., temperature, humidity, precipitation, etc.,) and external events, (e.g., roadway accidents, etc.), IoT devices enable complex processes to be managed more effectively and efficiently in areas as diverse as manufacturing, inventory control, transportation, entertainment, etc.

This “plurality of sensors” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “data collection management module” (i.e., “receiving”) is a broad term that is described at a high level. M.P.E.P. 2106.05(d)(II)(i) recites:

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

This “data collection management module” (i.e., “receiving”) limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)). Further, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “data storage” is a broad term which is described at a high level. Applicant’s Specification recites:

Memory 3050 could be volatile (e.g., DRAM) and/or non-volatile (e.g., PROM, EPROM, and EEPROM) memory.

This “data storage” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A plurality of sensors
	(2) A data collection management module
	(3) A data storage



IoT devices (also referred to as Edge Computing Devices) may be used to control and manage sensors, capturing information sent by sensors and directing responses/actions, possibly in real-time, to the sensors or other external machines. By being able to intelligently monitor and react to detailed status (e.g., rotation speed of a lathe), operating conditions (e.g., temperature, humidity, precipitation, etc.,) and external events, (e.g., roadway accidents, etc.), IoT devices enable complex processes to be managed more effectively and efficiently in areas as diverse as manufacturing, inventory control, transportation, entertainment, etc.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “data collection management module” (i.e., “receiving”) is a broad term that is described at a high level. M.P.E.P. 2106.05(d)(II)(i) recites:

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “data storage” is a broad term which is described at a high level. Applicant’s Specification recites:

volatile (e.g., DRAM) and/or non-volatile (e.g., PROM, EPROM, and EEPROM) memory.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

wherein the dynamically updateable rules engine includes a rules engine logic circuit that includes a hardware description language prioritized evaluation tree.


	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

wherein the hardware description language prioritized evaluation tree includes complexity ordered groupings of n-tuples of fields with the same complexity.

	Applicant’s Claim 3 merely teaches complexity ordered groupings of n-tuples of fields with the same complexity. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.


Claim 4
	Claim 4 recites:

wherein the dynamically updateable rules engine includes a sensor controller.

	Applicant’s Claim 4 merely teaches sensor controller. This is not further limiting of claim 1. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

wherein the dynamically updateable rules engine includes a memory that includes a compiled binary prioritized evaluation tree.

	Applicant’s Claim 5 merely teaches a compiled binary prioritized evaluation tree. It does not integrate the abstract idea to a practical 
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.


Claim 6
	Claim 6 recites:

wherein the dynamically updateable rules engine includes a storage controller.

	Applicant’s Claim 6 merely teaches storage controller. This is not further limiting of the independent claim. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

wherein the dynamically updateable rules engine includes storage controller coupled to the storage controller.

	Applicant’s Claim 7 merely teaches storage controller. This is not further limiting of the independent claim. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

further comprising an external intelligent system coupled to the data storage and analysis inference module.

	Applicant’s Claim 8 merely teaches an unspecified external intelligent system. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)


Claim 9
	Claim 9 recites:

wherein the data storage and analysis inference module updates the dynamically updateable rule engine with new rules from the external intelligent system.

	Applicant’s Claim 9 merely teaches an updating of rules, which could be mere parameter changes. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

A communications network, comprising the apparatus of claim one.

	Communicating over a “network” is a broad term that is described at a high level. M.P.E.P. 2106.05(d)(II)(i) recites:

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

 M.P.E.P. § 2106.05(II)).

	Applicant’s Claim 10 merely teaches network. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A method, comprising …” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 11 that recite abstract ideas?

	YES. The following limitations in Claim 11 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

operating a sensor system including receiving data from a plurality of sensors using a dynamically updateable rules engine that is coupled to the plurality of sensors;

processing the received data using the dynamically updateable rules engine by selectively executing rules based on conditions or events; 

transmitting the processed data from the dynamically updateable rules engine to a data collection management component that is coupled to the dynamically updateable rules engine and the plurality of sensors; and

updating dynamically the dynamically updateable rules engine using a data storage and analysis inference module that is coupled to the dynamically updateable rules engine, the dynamically updateable rules engine and the plurality of sensors.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a 

Applicant’s claims contain the following “additional elements”:
	(1) A sensor system
	(2) A receiving data
	(3) A processing
	(4) A transmitting
	(5) A data storage
	
	A “sensor system” is a broad term which is described at a high level. Applicant’s Specification recites:

IoT devices (also referred to as Edge Computing Devices) may be used to control and manage sensors, capturing information sent by sensors and directing responses/actions, possibly in real-time, to the sensors or other external machines. By being able to intelligently monitor and react to detailed status (e.g., rotation speed of a lathe), operating conditions (e.g., temperature, humidity, precipitation, etc.,) and external events, (e.g., roadway accidents, etc.), IoT devices enable complex processes to be managed more effectively and efficiently in areas as diverse as manufacturing, inventory control, transportation, entertainment, etc.

 M.P.E.P. § 2106.05(I)(A)).

	A “receiving data” is a broad term which is described at a high level and includes general purpose computers. M.P.E.P. 2106.05(d)(II)(i) recites:

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

 M.P.E.P. § 2106.05(I)(A)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. M.P.E.P. 2106.05(d)(II)(i) recites:

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “transmitting” is a broad term which is described at a high level and includes general purpose computers. M.P.E.P. 2106.05(d)(II)(i) recites:

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

This “transmitting” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “data storage” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

Memory 3050 could be volatile (e.g., DRAM) and/or non-volatile (e.g., PROM, EPROM, and EEPROM) memory.

 M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A sensor system
	(2) A receiving data
	(3) A processing
	(4) A transmitting
	(5) A data storage
	
	A “sensor system” is a broad term which is described at a high level. Applicant’s Specification recites:

capturing information sent by sensors and directing responses/actions, possibly in real-time, to the sensors or other external machines. By being able to intelligently monitor and react to detailed status (e.g., rotation speed of a lathe), operating conditions (e.g., temperature, humidity, precipitation, etc.,) and external events, (e.g., roadway accidents, etc.), IoT devices enable complex processes to be managed more effectively and efficiently in areas as diverse as manufacturing, inventory control, transportation, entertainment, etc.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “receiving data” is a broad term which is described at a high level and includes general purpose computers. M.P.E.P. 2106.05(d)(II)(i) recites:

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d ‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “processor” is a broad term which is described at a high level and includes general purpose computers. M.P.E.P. 2106.05(d)(II)(i) recites:

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive 

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “transmitting” is a broad term which is described at a high level and includes general purpose computers. M.P.E.P. 2106.05(d)(II)(i) recites:

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at ‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “data storage” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

Memory 3050 could be volatile (e.g., DRAM) and/or non-volatile (e.g., PROM, EPROM, and EEPROM) memory.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

wherein the dynamically updateable rules engine includes a rules engine logic circuit that includes a hardware description language prioritized evaluation tree

	Applicant’s Claim 12 merely teaches rules engine logic that includes a prioritized evaluation tree. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:



	Applicant’s Claim 13 merely teaches complexity ordered groupings of n-tuples of fields with the same complexity. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

wherein the dynamically updateable rules engine includes a memory that includes a compiled binary prioritized evaluation tree

	Applicant’s Claim 14 merely teaches a compiled binary prioritized evaluation tree. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)


Claim 15
	Claim 15 recites:

wherein updating dynamically the dynamically updateable rules engine using the data storage and analysis inference module includes receiving new rules from an external intelligent system that is coupled to the data storage and analysis inference module

	Applicant’s Claim 15 merely teaches new rules. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:



	Applicant’s Claim 16 merely teaches A non-transitory computer readable medium. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 U.S.C. § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

	Claims 1, 4, 6-7, 10-11, and 15-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Cox, Inferring and Exploiting Compact Models of Evolutionary Problem Structure, Doctoral Thesis, University of Southhampton, 2015, pp. 1-162, in view of Smalikho, Co-Evolution of Morphology and Control in Developing Structures, Doctoral Thesis, Technical University Darmstadt, 2017, pp. 1-145. Specifically:

Claim 1
           Claim 1's ''a plurality of sensors;'' is not expressly taught by Cox. It is, however, taught by Smalikho page 18, Figure 2.3, element number 2 where it shows a plurality of sensors.
	Rationale – It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to substitute the specified “sensors” of Smalikho for the unspecified inputs of Cox, because it improves the applicability of the computing systems to problems in the outside world.



In the algorithm the general online dictionary-based approach of RE-PAIR is adopted together with the rule utility constraints of SEQUITUR that collapse unnecessarily deep hierarchies of order-two production rules into larger, flatter productions. The key conceptual adaptation we introduce is inference of production rules that yield unordered sets rather than ordered sequences. This turns out to be a simple adaptation that results in grammars with analogous properties to those inferred by sequential compression. To proceed, we adopt an alternative definition of co-occurrence. In the following sequential CFG production rule:

           Claim 1's ''a data collection management module coupled to the dynamically updateable rules engine and the plurality of sensors; and'' is taught by Cox, page 101, third full paragraph, where it recites:

Grammar entropy is calculated over the rule hierarchy of the grammar rather than the language yielded by the grammar. The calculation regards the production of each symbol as an independent event. However, as interactions in the original data are factorised by lossless compression into non-terminal symbols, the information they represent is captured by the entropy calculation.

wherein data from the plurality of sensors that is received by the dynamically updateable rules engine is transformed by the dynamically updateable rules engine by selectively executing rules based on conditions or events and wherein the dynamically updateable rules engine is updated by the data storage and analysis inference module'' is taught by Cox, page 124, last partial paragraph, where it recites:

When a sample phenotype is added to the grammar, a new non-terminal genotype symbol is created with a production rule that yields the phenotype directly. Then, the production rules of the grammar are iterated in order. At each step the set intersection between the new rule and the compared rule is taken. If the intersection is equal to the compared rule the relevant symbols are replaced in the new rule and iteration continues. This is equivalent to a single step of parsing. If the intersection is a subset of the compared rule and larger than a single symbol, then a compression benefit exists in creating a new schema symbol. A symbol and rule are created which yield the intersecting symbols. The rule is then inserted into the rule table before the current location. The new non-terminal symbol is substituted into both the new rule and the compared rule and iteration continues.

Claim 4
           Claim 4's ''The apparatus of claim 1, wherein the dynamically updateable rules engine includes a sensor controller'' using updatable sensors is not expressly taught by Cox. It is, however, is taught by Smalikho, page 31, last partial paragraph, where it recites:

3.0.2 Evolvability problems of complex adaptive structures

The co-evolutionary design in robotics is based on the utilization of strong coupling between the morphology and control and proposes the development of these two functionally different modules of the complete agent concurrently in the same evolutionary scope. This means the configuration of sensors and actuators, its number, calibration and position in the structure of the agents body as well as the corresponding controller, processing the external information to the actuator signals are not fixed and represent the objectives of entire complex optimization task. Regarding the usual tasks in modern robotics, like, for example, autonomous robot navigation in the rough unknown environment, extensive sensing and actuation capabilities of the autonomous agent are required.

	Rationale – it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to substitute the configurable sensors of Smalikho for the unspecified inputs of Cox because it improves the applicability of the computing systems to problems in the outside world.

Claim 6
           Claim 6's ''The apparatus of claim 1, wherein the dynamically updateable rules engine includes a storage controller.'' A storage controller is not expressly taught by Cox. It is, however taught by Smalikho, page 27, first full paragraph, where it recites:

All these tasks require environment perception with the existing sensors and the reaction based controller, which calculates the actuators response to the current situation. A robot controller is responsible for selecting an action for the robot to perform, based on the current and eventually past sensory readings and its knowledge. It is usually a combination of specialized hardware and a software running on some embedded microprocessor.

	A microprocessor that runs software is also managing memory that contains that software, and its data.

	Rationale – it would have been obvious for one of ordinary skill in the art to substitute the storage control structures of Smalikho for the unspecified ones of Cox because a microprocessor is a convenient and conventional way to realize the operation of an algorithm and use of its data.

Claim 7
           Claim 7's ''The apparatus of claim 6, wherein the dynamically updateable rules engine includes a storage device coupled to the storage controller.'' A storage controller is not expressly taught by Cox. It is, however taught by Smalikho, page 27, first full paragraph, where it recites:

All these tasks require environment perception with the existing sensors and the reaction based controller, which calculates the actuators response to the current situation. A robot controller is responsible for selecting an action for the robot to perform, based on the current and eventually past sensory readings and its knowledge. It is usually a combination of specialized hardware and a software running on some embedded microprocessor.

	A microprocessor that runs software is also managing memory that contains that software, and its data.

	Rationale – it would have been obvious for one of ordinary skill in the art to substitute the storage control structures of Smalikho for the unspecified ones of Cox because a microprocessor is a convenient and conventional way to realize the operation of an algorithm and use of its data.

Claim 10
           Claim 10's ''A communications network, comprising the apparatus of claim one.'' is taught by Smalikho, page 110, first full paragraph, where it recites:

In this work a model of a standard feed-forward multilayer perceptron (MLP) artificial neural network (ANN) has been utilized to control the acceleration and deceleration of the ego vehicle. The relative distance and the velocity of the vehicle classified as the target object represent the inputs of the ANN controller, which implies minimum two neural inputs per sensor, as shown in Fig. 6.5. The ANN controller used one single hidden layer with 10 neurons with standard sigmoidal activation function. The output layer of the neural network consists of one single neuron for the acceleration, where negative acceleration (deceleration) correspond to for breaking intervention.

	Note that although the fact that it is a neural network means that there is a filtering operation occurring, a neural network is still a communications network. In fact, it could be trained to merely output whatever the inputs are. It is still a type of network through which communications occur.

Rationale – it would have been obvious for one of ordinary skill in the art to substitute the communications network of Smalikho for the unspecified system of Cox because a neural network provides a sophisticated filtering operation along with its communication function.

Claim 11

           Claim 11's ''operating a sensor system including receiving data from a plurality of sensors using a dynamically updateable rules engine that is coupled to the plurality of sensors;'' is taught by Cox, page 43, third full paragraph, where it recites:

In the algorithm the general online dictionary-based approach of RE-PAIR is adopted together with the rule utility constraints of SEQUITUR that collapse unnecessarily deep hierarchies of order-two production rules into larger, flatter productions. The key conceptual adaptation we introduce is inference of production rules that yield unordered sets rather than ordered sequences. This turns out to be a simple adaptation that results in grammars with analogous properties to those inferred by sequential compression. To proceed, we adopt an alternative definition of co-occurrence. In the following sequential CFG production rule:



When a sample phenotype is added to the grammar, a new non-terminal genotype symbol is created with a production rule that yields the phenotype directly. Then, the production rules of the grammar are iterated in order. At each step the set intersection between the new rule and the compared rule is taken. If the intersection is equal to the compared rule the relevant symbols are replaced in the new rule and iteration continues. This is equivalent to a single step of parsing. If the intersection is a subset of the compared rule and larger than a single symbol, then a compression benefit exists in creating a new schema symbol. A symbol and rule are created which yield the intersecting symbols. The rule is then inserted into the rule table before the current location. The new non-terminal symbol is substituted into both the new rule and the compared rule and iteration continues.

           Claim 11's ''transmitting the processed data from the dynamically updateable rules engine to a data collection management component that is coupled to the dynamically updateable rules engine and the plurality of sensors; and'' is taught by Cox, page 101, third full paragraph, where it recites:

Grammar entropy is calculated over the rule hierarchy of the grammar rather than the language yielded by the grammar. The calculation regards the production of each symbol as an independent event. However, as interactions in the original data are factorised by lossless compression into non-terminal symbols, the information they represent is captured by the entropy calculation.

           Claim 11's ''updating dynamically the dynamically updateable rules engine using a data storage and analysis inference module that is coupled to the dynamically updateable rules engine, the dynamically updateable rules engine and the plurality of sensors.'' is taught by Cox, page 124, last partial paragraph, where it recites:

When a sample phenotype is added to the grammar, a new non-terminal genotype symbol is created with a production rule that yields the phenotype directly. Then, the production rules of the grammar are iterated in order. At each step the set intersection between the new rule and the compared rule is taken. If the intersection is equal to the compared rule the relevant symbols are replaced in the new rule and iteration continues. This is equivalent to a single step of parsing. If the intersection is a subset of the compared rule and larger than a single symbol, then a compression benefit exists in creating a new schema symbol. A symbol and rule are created which yield the intersecting symbols. The rule is then inserted into the rule table before the current location. The new new rule and the compared rule and iteration continues.

Claim 15
           Claim 15's ''The method of claim 11, wherein updating dynamically the dynamically updateable rules engine using the data storage and analysis inference module includes receiving new rules from an external intelligent system that is coupled to the data storage and analysis inference module.'' is taught by Cox, page 124, last partial paragraph, where it recites:

When a sample phenotype is added to the grammar, a new non-terminal genotype symbol is created with a production rule that yields the phenotype directly. Then, the production rules of the grammar are iterated in order. At each step the set intersection between the new rule and the compared rule is taken. If the intersection is equal to the compared rule the relevant symbols are replaced in the new rule and iteration continues. This is equivalent to a single step of parsing. If the intersection is a subset of the compared rule and larger than a single symbol, then a compression benefit exists in creating a new schema symbol. A symbol and rule are created which yield the intersecting symbols. The rule is then inserted into the rule table before the current location. The new non-terminal symbol is substituted into both the new rule and the compared rule and iteration continues.

Claim 16
           Claim 16's ''A non-transitory computer readable media comprising executable programming instructions for performing the method of claim eleven.'' is taught by Cox, page 52, first full paragraph, where it recites:

At the heart of the online algorithm is an adaptation of the RE-PAIR sequential lossless compression algorithm. This algorithm is simple and compresses data well, but online algorithms like LZ77 (Ziv & Lempel, 1977) and SEQUITUR are faster, use less memory, and are favoured in practice. In the same way as RE-PAIR was adapted for SG, it is likely that many alternative compression algorithms could also be adapted. This offers the potential for new SG inference algorithms with superior time complexity. A glimpse of this potential can be seen in section 7.2.3, where an online algorithm is outlined that has the potential to scale linearly in n. Being able to develop faster compression algorithms like this is important for the future of SG, in the field of evolutionary optimisation at least.

	Further, it is taught by Cox, page 43, last partial paragraph, where it recites:

In the algorithm the general online dictionary-based approach of RE-PAIR is adopted together with the rule utility constraints of SEQUITUR that collapse unnecessarily deep hierarchies of order-two production rules into larger, flatter productions. The key conceptual adaptation we introduce is inference 




Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
15 JAN 2022